Citation Nr: 0325965	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  94-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury with internal derangement.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lateral instability of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain with degenerative changes.  

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  






REPRESENTATION

Appellant represented by:	Jess, Leventhal, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO&IC) of 
the Department of Veterans Affairs (VA).

The record reflects that in June 1989 the Board, inter alia, 
denied entitlement to service connection for right knee 
strain secondary to a service-connected left knee disability.  
In June 1990 the Board denied entitlement to a compensable 
rating for corneal scars of the right eye, and denied 
entitlement to a TDIU.

In October 1992 the RO&IC, inter alia, denied entitlement to 
an evaluation in excess of 20 percent for the residuals of a 
left knee injury, with internal derangement.  

The veteran's February 1993 VA Form 9 perfected an appeal as 
to this issue, and raised additional claims for consideration 
including entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability, entitlement to service connection for bilateral 
partial optic nerve atrophy, and entitlement to a TDIU.

In September 1994 the RO&IC denied entitlement to an 
evaluation in excess of 20 percent for the residuals of a 
left knee injury, with internal derangement, service 
connection for a right knee disorder as secondary to a 
service-connected left knee disability, service connection 
for bilateral partial optic nerve atrophy, and a TDIU.  

In March 1996 the RO&IC granted entitlement to service 
connection for a right knee disorder as secondary to a 
service-connected left knee disability, assigned a 0 percent 
disability rating, denied entitlement to an evaluation in 
excess of 20 percent for the residuals of a left knee injury 
with internal derangement, service connection for bilateral 
partial optic nerve atrophy, and a TDIU.

In November 1998 the Board remanded the case to the RO&IC in 
response to the veteran's request to provide oral testimony 
before a Veterans Law Judge.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In September 1999, after adjudicating another issue then on 
appeal, the Board remanded the case to the RO&IC for further 
development and adjudicative action.  

In a June 2003 rating decision, the RO&IC determined that in 
addition to the service-connected disabilities already 
established, service connection was also warranted for left 
knee arthritis and for lateral instability of the right knee.  
Separate 10 percent disability ratings were assigned.  

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Residuals of left knee injury with internal derangement 
productive of not more than moderate impairment with no 
additional functional loss due to pain or other pathology.  

2.  Subjective complaints associated with left knee arthritis 
include pain and swelling; left knee flexion was limited to 
30 degrees on VA examination conducted on March 27, 2003.  

3.  Right knee lateral instability is productive of not  more 
than slight impairment with no additional functional loss due 
to pain or other pathology.  

4.  Subjective complaints associated with right knee strain 
with degenerative changes include pain; flexion is limited to 
60 degrees); X-ray was negative.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a left knee injury with internal 
derangement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.10, 4.26, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5260, 5261 
(2002).  

2.  The schedular criteria for an initial rating of 20 
percent for left knee arthritis effective March 27, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 
4.26, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5258, 5260, 
5261 (2002).  

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for lateral instability of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.10, 4.10, 4.26, 4.45, 4.71, DCs 5256, 5257, 5258, 5260, 
5261 (2002).  

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right knee strain with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.10, 4.26, 4.40, 4.45, 4.59, 4.71, DCs 5256, 
5257, 5258, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the claims file reflects that the veteran has 
been service-connected for a left knee disorder since rating 
action in April 1971.  Service connection was based on 
service medical records (SMRs) which showed inservice 
treatment for left knee injury residuals.  A noncompensable 
evaluation was assigned.  

Following left knee arthroscopy in 1980, the veteran was 
granted by the RO&IC a temporary total rating (TTR).  upon 
rating decision in December 1980.  The noncompensable rating 
was reinstituted following the TTR.  

In a February 1981 rating action, the RO&IC granted an 
increased (compensable) rating of 10 percent for the left 
knee disability.  This increase was based on VA treatment 
records which reflect that the veteran continued to 
experience pain and some locking of the knee.  Additionally, 
X-ray showed mild degenerative changes.  

The veteran was hospitalized again at a VA facility in 1982 
for left knee complaints.  He underwent left knee arthrotomy 
with medial meniscectomy in chondroplastic procedure, left 
medial-femoral condyle.  

In a February 1983 rating decision the RO&IC assigned a TTR, 
to be followed by reinstatement of the 10 percent rating 
previously in effect.  

At the time of VA examination in October 1983, the veteran's 
left knee showed range of motion (ROM) of 90 degrees flexion 
and 175 degrees of extension.  He complained of pain and 
aching.  There was marked instability.  

The 10 percent rating in effect for the service-connected 
left knee was increased to 30 percent upon rating decision in 
November 1983.  

As a result of VA examination in January 1985 which showed 
full ROM of both knees and slight ligamentous laxity on the 
left, none on the right, the RO&IC denied service connection 
for a right knee disability as secondary to the left knee and 
decreased the 30 percent rating in effect for the left knee 
to 20 percent.  

Subsequently submitted private records from 1987 reflect a 
diagnosis of moderately advanced degenerative changes in the 
left knee.  The Board, in a March 1988 remand decision, 
remanded the veteran's claim for an increased rating for his 
left knee for additional evaluation.  

The requested examination was conducted by VA in May 1988.  
At that time the veteran complained of increasing pain, 
aching, and swelling in both knees.  He walked with a left 
leg limp and used a cane.  There was slight genu valgus of 
the left knee crepitation.  ROM of the left showed flexion to 
90 degrees; further attempt caused discomfort.  There was no 
undue laxity of ligaments noted, and the patella was freely 
movable.  The right knee showed full ROM with undue laxity.  
Crepitation was felt.  X-rays of the knees were within normal 
limits.  

In May 1988, the RO&IC determined that a rating in excess of 
20 percent for left knee derangement was not warranted.  
Service connection for a right knee disorder was denied.  In 
October 1988, the RO&IC again denied these claims based on 
private records submitted which showed continued complaints 
of pain, particularly in the left knee, with effusion.  In 
June 1989, the Board confirmed these denials.  

Subsequently added to the record were private records dated 
in 1989.  These documents reflect that the veteran complained 
of pain and swelling in the left knee.  Climbing and walking 
were painful.  He was unable to carry any significant weight.  
There was some weakness in the left quadriceps.  His gait was 
markedly antalgic.  The diagnosis was degenerative joint 
disease of the left knee.  These records also reflect 
complaints of right knee pain diagnosed as degenerative joint 
disease.  
At the time of VA examination in March 1994, the veteran 
again reported pain and swelling of the left knee.  He used a 
cane for walking and wore an elastic left knee brace.  On 
examination, there was an increased prominence of the soft 
tissue of the left knee.  Crepitation was felt within the 
soft tissue.  ROM of the left knee was to 140 degrees of 
flexion.  

Discomfort was noted on passive rotary movement, and there 
was laxity of the medial collateral ligaments.  The patella 
was freely movable.  X-ray of the left knee joint showed 
effusion and degenerative osteoarthritis involving the medial 
left joint space compartment.  

As to the right knee, the veteran complained of pain.  There 
was fine crepitation felt within the soft tissue of the knee.  
ROM was to 140 degrees of flexion.  There was no undue 
laxity, and the patella was freely movable.  Discomfort was 
noted on passive rotary movement.  X-ray indicated joint 
effusion.  The diagnosis was right knee strain aggravated by 
the left knee condition.  

In a September 1994 rating decision the RO&IC denied 
entitlement to service connection for a right knee disorder.  
The 20 percent rating in effect for the service-connected 
left knee was confirmed.  

Following testimony given by the appellant in support of his 
claims in June 1995, and following submission of additional 
private and VA treatment records, the RO&IC, in March 1996 
continued the previous denial as to a rating increase for the 
left knee.  Service connection for a right knee condition as 
secondary to the left knee, however, was granted and a 
noncompensable rating was assigned.  

The grant of service connection was essentially based on the 
opinion of a VA examiner in December 1995 who opined that the 
veteran had secondary degeneration of the right knee 
secondary to trauma of the left knee because of increased 
weight bearing.  ROM of the left knee at the time of this 
exam was 10 to 70 degrees.  There was marked crepitation and 
pain.  The veteran did not sleep well due to left knee pain.  

Upon VA orthopedic examination of the veteran in June 1997, 
the examiner found no obvious evidence of left knee swelling.  
The right knee showed mild effusion, but neither knee showed 
any instability.  ROM of the left knee was from 0 degrees to 
45 degrees of flexion.  There was increased evidence of 
fatigability and pain due to restriction and limited motion 
because of pain.  The right knee joint demonstrated no 
evidence of fatigability, but the veteran could not bear 
weight on the left side so left knee ROM could not be 
adequately tested.  When seated, ROM was from 0 degrees of 
extension to 90 degrees of flexion.  The diagnostic 
impression was bilateral degenerative knee disease with the 
left knee prone to excessive fatigability and both joints 
prone to flare-ups.  

At a personal hearing in May 1999, the veteran testified that 
he had worn braces on both knees for several years.  Tr. at 
14.  He was unable to walk or stand, even with the use of 
crutches, for any length of time.  Tr. at 15.  He indicated 
that he was in constant pain, comparing the pain in his knees 
to a "constant headache."  Tr. at 19.  

The Board, in a September 1999 decision, remanded the 
veteran's claims for increased ratings for his left and right 
knees, for additional development to include a 
contemporaneous orthopedic evaluation.  

Private and VA records were added to the record subsequent to 
the remand decision.  These records included a private record 
dated in November 1999.  At that time the examiner described 
the veteran's left knee disabilities as severe due to 
instability and recurrent subluxations.  He also opined that 
the veteran had developed advanced osteoarthritic changes in 
the right knee secondary to an awkward gait caused by the 
abnormal let knee.  

Two VA orthopedic examinations were conducted - one in March 
2000 and more recently in March 2003.  At the time of the 
2000 examination, the veteran showed painful motion and 
weakness of the knees.  Advanced degenerative joint disease 
was noted.  There was instability during locomotion but not 
while the veteran was stationary.  The left knee flexed to 85 
degrees and extension was to 0 degrees.  

The right knee flexed to 85 degrees and extension was to 0 
degrees.  There was slight laxity noted as was diminished 
endurance in the left knee.  There was also slight laxity in 
the right knee.  

At the 2003 examination there was left knee flexion to 30 
degrees with extension to 0 degrees.  There was no laxity 
seen in the left knee, but it was markedly larger than the 
right knee.  The diagnosis was advanced traumatic 
osteoarthritis of the left knee.  As to the right knee, there 
was flexion to 60 degrees with 0 degrees of extension.  There 
was no laxity.  

X-rays taken by VA on October 2000 were noted by the examiner 
to be of record.  These reports were interpreted as showing a 
normal right knee and a left knee with advanced 
osteoarthritis.  

In an addendum to the March 2003 examination, the examiner 
noted in May 2003 that the veteran's ROM continued to be the 
same.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under DC 5003 (or 
5010) and for the instability under DC 5257 if a compensable 
rating is warranted pursuant to both DCs. VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion. 38 C.F.R. § 4.71a, DC 5003, Note (1).

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows slight recurrent 
subluxation or lateral instability, 20 percent when moderate 
and 30 percent when severe (DC 5257); symptomatic removal of 
a semilunar cartilage (DC 5259), limitation of knee flexion 
to 45 degrees (DC 5260); or limitation of knee extension to 
10 degrees (DC 5261).  A rating greater than 10 percent is 
warranted where the evidence shows ankylosis of the knee (DC 
5256); dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (DC 5258); 
limitation of knee flexion to 30 degrees (DC 5260); or 
limitation of knee extension to 15 degrees (DC 5261).  38 
C.F.R. § 4.71a.  The normal range of knee motion is from 140 
degrees of flexion to 0 degrees of extension.  38 C.F.R. § 
4.71, Plate II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2002).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  
38 C.F.R. Part 4, DC 5003 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in an April 2002 letter, the RO&IC advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

Additionally, in June 2003 the RO&IC issued a supplemental 
statement of the case (SSOC) wherein it furnished the 
provisions of the new law and clearly indicated that it had 
fully considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO&IC's development and adjudication of 
the issues currently on appeal, VA has notified the veteran 
of the information and evidence necessary to substantiate his 
claim.  As noted above, the RO&IC has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO&IC readjudicated the issues 
when it issued a supplemental statement of the case in 
September 2002, at which time VCAA was fully considered and 
applied.


Increased Evaluations

Residuals of Left Knee Injury with Internal Derangement

In light of the above evidence, the Board notes that the 
veteran's residuals of left knee injury with internal 
derangement are not productive of more impairment than what 
is currently provided for in DC 5257 for an evaluation of 20 
percent.  Essentially, the clinical data of record do not 
support the existence of severe impairment of the left knee, 
or any more than moderate impairment.  38 C.F.R. § 4.71(a), 
DC 5257.  There are no medical records indicative of severe 
recurrent subluxation or instability, and overall, other than 
his complaints of pain and some tenderness and swelling, 
examination and X- ray results of the veteran's left knee 
disclose, no more than slight laxity and generally support a 
fairly stable left knee.  
The veteran's left knee laxity is described as slight.  In 
essence, his disability picture more nearly approximates the 
level of impairment associated with a 20 percent evaluation 
and no more under DC 5257.  38 C.F.R. § 4.71, DC 5257.  
Overall, the clinical data support no more than moderate 
impairment of the left knee.  Moreover, the Board notes that 
his complaints of pain and limitation of motion are addressed 
additionally below in the discussion pertaining to 
entitlement to an increased rating for left knee arthritis.

The Board has considered other potentially applicable DCs 
that pertain to the left knee, but concludes that there are 
no rating criteria that would provide for an evaluation in 
excess of 20 percent.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  For example, DC 5256 rates ankylosis of the 
knee; however, in that there is no evidence of ankylosis, 
this DC does not apply.  38 C.F.R. § 4.71, DC 5256 (2002).  
Further, DC 5258 relates to cartilage, semilunar, dislocated 
with frequent episodes of locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71, DC 5258 (2002).  However, the 
maximum rating under this code is 20 percent, which the 
veteran already has been awarded pursuant to DC 5257.  

As to DC 5260 related to leg, limitation of flexion, to 
warrant a 30 percent evaluation, the veteran would need to 
provide evidence of flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), DC 5260 (2002).  As indicated in the clinical 
findings above, he has not provided such in this case.  Thus, 
DC 5260 also does not provide for a higher rating than the 
current 20 percent.  Also, DC 5261 does not apply herein 
given that there is no evidence of extension limited to 20 
degrees so as to warrant a rating of 30 percent.  38 C.F.R. § 
4.71(a), DC 5261 (2002).

Thus, in conclusion, the Board notes that the evidence of 
record preponderates against a finding that the veteran's 
left knee internal derangement and injury residuals warrant 
more than the current 20 percent under DC 5257.  In arriving 
at this conclusion, the Board has considered the provisions 
of §§ 4.10, 4.40, and 4.45 related to functional loss and 
impairment that address the veteran's ability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and any 
resulting functional loss.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Nonetheless, in view of the medical evidence of record, the 
Board notes that these regulatory provisions also do not 
provide for a greater evaluation than 20 percent under DC 
5257.  In sum, there are no clinical data that suggest such 
loss of function so as to warrant additional compensation 
based on these factors.

Therefore, the veteran's claim for an evaluation in excess of 
20 percent for residuals of injury to the left knee with 
internal derangement is denied.


Left Knee Arthritis

In that the veteran's claim for a higher initial rating for 
his left knee arthritis entails a review of the same clinical 
evidence as reported above, the Board refers to what has been 
reviewed and reported in its discussion of the veteran's 
complaints of increased symptomatology associated with 
arthritis of the left knee.  Overall, the Board must conclude 
that symptoms of left knee arthritis rise to the level 
required for an evaluation of 20 percent, as indicated here 
below.  

As noted earlier, when instability and arthritis productive 
of limitation of motion of the knee are present, the 
disabilities may be rated separately under 38 C.F.R. § 
4.71(a), DC 5003 and 5257 (2002); see also VAOPGCPREC 23-97.  
Such is the case herein.  DC 5010 pertains to arthritis due 
to trauma and substantiated by X-ray findings.  38 C.F.R. § 
4.71a, DC 5010 (2002).  That DC provides that the disability 
shall be rated as degenerative arthritis and directs that 
such arthritis is rated on the basis of limitation of motion 
under the pertinent DC.  38 C.F.R. § 4.71a, DC 5003 (2002).

Under the facts of this case, it is noted that at the time of 
the most recent VA orthopedic examination in May 2003, the 
veteran's left knee showed flexion that was limited to 30 
degrees.  Under DC 5260, this degree of LOM of the knee 
warrants a 20 percent evaluation.  See rating criteria noted 
above pursuant to DCs 5260 and 5261 related to limited 
flexion and extension of the leg.  38 C.F.R. § 4.71, DCs 
5260, 5261.  
Therefore, it stands that the DCs that pertain to LOM of the 
left knee provide for an increased rating of 20 percent from 
that point in time.  It is noted that previous clinical 
reports essentially showed less severe LOM which would not 
warrant a rating in excess of 10 percent.  Thus, pursuant to 
DCs 5003, 5010, and 5260, a rating of 20 percent more nearly 
approximates the level of impairment associated with left 
knee arthritis from the date of VA exam on March 27, 2003.  
38 C.F.R. § 4.7.

However, no more than a 20 percent evaluation is warranted.  
Flexion is not limited to 15 degrees as required for a rating 
in excess of 20 percent.  DC 5260.  

Thus, in conclusion, the veteran's disability picture with 
respect to left knee arthritis and consideration of painful 
motion and functional impairment as required by 38 C.F.R. 
§§ 4.40 and 4.45 more nearly approximates the rating criteria 
for a 20 percent evaluation 38 C.F.R. § 4.71, DCs 5003, 5010, 
5260.


Right Knee Lateral Instability 

In light of the above evidence, the Board notes that the 
veteran's right knee lateral instability is not productive of 
more impairment than what is currently provided for in DC 
5257 for an evaluation of 10 percent.  Essentially, the 
clinical data of record do not support the existence of 
moderate impairment of the right knee, or any more than 
slight impairment.  38 C.F.R. § 4.71(a), DC 5257.  There are 
no medical records indicative of moderate recurrent 
subluxation or instability, and overall, other than his 
complaints of pain, examination and X- ray results of the 
veteran's right knee disclose no more than slight laxity and 
generally support a fairly stable right knee.  At the time of 
X-ray in October 2000, the right knee was within normal 
limits.  Moreover, the level of disability associated with 
the veteran's right knee lateral instability has not varied 
significantly warranting a staged rating.  See Fenderson, 
supra.  


The veteran's right knee laxity is described as slight.  In 
essence, his disability picture more nearly approximates the 
level of impairment associated with a 10 percent evaluation 
and no more under DC 5257.  38 C.F.R. § 4.71, DC 5257.  
Overall, the clinical data support no more slight impairment 
of the right knee.  Moreover, the Board notes that his 
complaints of pain and limitation of motion are addressed 
additionally below in the discussion pertaining to 
entitlement to an increased rating for degenerative changes 
in the right knee.

The Board has considered other potentially applicable DCs 
that pertain to the right knee, but concludes that there are 
no rating criteria that would provide for an evaluation in 
excess of 10 percent.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  For example, DC 5256 rates ankylosis of the 
knee; however, in that there is no evidence of ankylosis, 
this DC does not apply.  38 C.F.R. § 4.71, DC 5256 (2002).  
Further, DC 5258 relates to cartilage, semilunar, dislocated 
with frequent episodes of locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71, DC 5258 (2002).  However, such 
impairment is not demonstrated in the right knee, and this DC 
is not for application.  

As to DC 5260 related to leg, limitation of flexion, to 
warrant a 20 percent evaluation, the veteran would need to 
provide evidence of flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), DC 5260 (2002).  As indicated in the clinical 
findings above, he has not provided such in this case.  Thus, 
DC 5260 also does not provide for a higher rating than the 
current 10 percent.  Also, DC 5261 does not apply herein 
given that there is no evidence of extension limited to 15 
degrees so as to warrant a rating of 20 percent.  38 C.F.R. § 
4.71(a), DC 5261 (2002).

Thus, in conclusion, the Board notes that the evidence of 
record is against a finding that the veteran's right knee 
lateral instability warrants more than the current 10 percent 
under DC 5257.  In arriving at this conclusion, the Board has 
considered the provisions of §§ 4.10, 4.40, and 4.45 related 
to functional loss and impairment that address the veteran's 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and any resulting functional loss.  38 C.F.R. §§ 
4.10, 4.40, 4.45.  

Nonetheless, in view of the medical evidence of record, the 
Board notes that these regulatory provisions also do not 
provide for a greater evaluation than 10 percent under DC 
5257.  In sum, there are no clinical data that suggest such 
loss of function so as to warrant additional compensation 
based on these factors.

Therefore, the veteran's claim for an evaluation in excess of 
10 percent for right knee lateral instability is denied.


Degenerative Changes in the Right Knee

As before when discussing the veteran's left knee disorders, 
the veteran's claim for a higher rating for his degenerative 
changes in the right knee entails a review of the same 
clinical evidence as reported above, the Board refers to what 
has been reviewed and reported in its discussion of the 
veteran's complaints of increased symptomatology associated 
with degenerative changes in the right knee.  Overall, the 
Board must conclude that symptoms of degenerative changes in 
the right knee do not rise to the level required for an 
evaluation greater than 10 percent, as indicated here below.  
Moreover, the level of disability associated with the 
veteran's degenerative changes has not varied significantly 
warranting a staged rating.  See Fenderson, supra.  

As discussed before, when instability and arthritis 
productive of limitation of motion of the knee are present, 
the disabilities may be rated separately under 38 C.F.R. § 
4.71(a), DCs 5003 and 5257 (2002); see also VAOPGCPREC 23-97. 

Under the facts of this case, there are no findings of any 
significant limitation of motion of the right knee such that 
a compensable evaluation is warranted on that basis alone 
under the pertinent DCs.  See rating criteria noted above 
pursuant to DCs 5260 and 5261 related to limited flexion and 
extension of the leg.  38 C.F.R. § 4.71, DCs 5260, 5261.  
Therefore, it stands that the DCs that pertain to limitation 
of motion of the right knee do not provide a way to increase 
the current 10 percent rating for the veteran's degenerative 
changes in the right knee.  
Essentially, there are no clinical findings of right knee 
flexion limited to 30 degrees or extension limited to 15 
degrees to warrant a 20 percent evaluation.  38 C.F.R. § 
4.71, DCs 5260, 5261.  Thus, pursuant to DC 5003, a rating of 
10 percent under DC 5003 more nearly approximates the level 
of impairment associated with degenerative joint disease of 
the right knee.  38 C.F.R. § 4.7.

However, no more than a 10 percent evaluation for 
degenerative changes in the right knee is warranted in this 
case. Essentially, the veteran's complaints of pain are 
accounted for within the 10 percent rating under DC 5003.  
Moreover, there are no X-ray findings indicative of 
involvement of 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71, DC 5003.  
The clinical data reported herein do not support that 
symptoms associated with the veteran's right knee are greater 
that what is encompassed within the rating criteria for a 10 
percent evaluation.  Thus, a 20 percent evaluation is not for 
application under the facts of this case.

As noted above, consideration has been given to provisions of 
§§ 4.10, 4.40, and 4.45; however, these sections do not 
provide for a greater evaluation beyond the current 10 
percent for degenerative arthritis of the right knee.  
Overall, the evidence is against a finding that the veteran's 
degenerative changes of the right knee warrant more than 10 
percent.

Thus, in conclusion, the veteran's disability picture with 
respect to degenerative changes in the right knee more nearly 
approximates the rating criteria for a 10 percent evaluation 
under DC 5003, 5010, and 5260.  38 C.F.R. § 4.71, DCs 5003, 
5010, 5260.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO&IC 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal; however, the RO&IC did not grant entitlement to 
increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.



ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury with internal derangement is 
denied.  

Entitlement to an initial increased rating of 20 percent for 
left knee arthritis effective March 27, 2003, is granted, 
subject to the controlling regulations regarding payment of 
monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for 
lateral instability of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
right knee strain with degenerative changes is denied .  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




The Board's decision in the instant case results in the 
increase of a disability rating for the veteran's left knee 
arthritis from 10 percent to 20 percent.  This could make a 
material difference in his entitlement to a TDIU.  

The veteran would be denied due process were the Board to 
initially reconsider the claim of a TDIU in light of the 
changed nature and extent of service-connected disabilities.  
Action on that issue by the Board will be deferred pending 
re-adjudication by the RO&IC.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should readjudicate the 
issue of entitlement to a TDIU taking 
into account the Board's recent grant of 
an increased rating for left knee 
arthritis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is 
notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



